173 F.2d 223 (1949)
UNITED STATES of America
v.
Benjamin J. HAYNES et al., Appellants.
No. 9830.
United States Court of Appeals Third Circuit.
Argued February 21, 1949.
Decided March 1, 1949.
J. Harry Pershing, of Pittsburgh, Pa. (Van A. Barrickman, of Pittsburgh, Pa., on the brief), for appellants.
W. Wendell Stanton, Asst. U. S. Atty., of Pittsburgh, Pa. (Owen M. Burns, U. S. Atty., of Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH, WALLER, and KALODNER, Circuit Judges.
PER CURIAM.
The points made by the appellant in this case were presented to the District Court and considered in an opinion filed by him. 81 F.Supp. 63. We have made independent examination of the points and our conclusion is that neither singly nor collectively is there anything in them meriting reversal.
The judgment of the District Court will be affirmed